Kiley, J. (dissenting):
I am of the opinion that this award should be sustained. Subdivision 4 of section 3 of the Workmen’s Compensation Law (as amd. by Laws of 1917, chap. 705) says: “ ‘ Employee ’ means a person engaged in one of the occupations enumerated in section two or who is in the service of an employer whose principal business is that of carrying on or conducting a hazardous employment upon the premises or at the plant, or in the course of his employment away from the plant of his employer,” etc. The employer was an electrical contractor and some of its work was electrical wiring. The claimant resided in the city of New York, and the principal place of business of his employer was also in New York city. On September 12, 1919, and previous thereto, the employer was doing a job of electrical wiring in Newark, N. J. The claimant had worked for this employer several years and was in his employ on the day aforesaid. It appears from the record that at the time of this accident an agreement was in existence and operative, entered into between the Electrical Contractors’ Association and the inside electrical workers of Greater New York, to which the employer herein, and the claimant employee (he being an inside electrical worker), were parties. It provides as follows:
“ 5. The hours of labor shall be eight hours per day, to be performed within the hours of 8 A. M. and 5 p. m. on every day, excepting Saturday, Sunday and on legal holidays. The hours on Saturdays shall be from 8 a. m. until 12 noon.”
“ 12. All workmen shall be paid for the time they are actually at work in the Borough of Manhattan, Borough of The Bronx, and at all other points within a radius of ten (10) miles from City Hall, which territory shall be known as the city district, and shall receive all necessary fare exceeding ten cents.
“ 13. A workman employed outside the city district, who *51does not reside near Ms place of work, must be at the limit of the city district nearest t'o the place of work as near to 8 a. m. as is possible, and shall proceed to the place by the shortest route. In returmng he shall arrive at the aforesaid point as near to 5 p. m. as possible, but if directed by Ms employer to board at the place where the work is located, the necessary expenses for the board shall be paid by the employer.
“ 14. Where a workman is employed outside the city district, and resides near such work, he shall report and qmt at the regular time, and shall not be entitled to any car fare.”
TMs is important only as showing the contract between claimant and Ms employer. It shows that Ms day and Ms pay commenced at eight o’clock a. m. and at the New York city line; from the city line to Newark, N. J., claimant was on the employer’s time and transported to Ms work or to the station, within three or four blocks of Ms work, at Ms employer’s expense. If the railroad or trolley station was at the works or place where claimant was performing service under Ms contract, then, under Matter of Littler v. Fuller Co. (223 N. Y. 369), there would not be any question as to Ms right to compensation. WTdle the evidence does not show, outside of the rules above quoted, from these it is inferable that Ms employer was paying claimant’s car fare as far as the road ran toward the place where he was to render service. We have tMs situation, the time of injury was eight-twenty a. m. ; while he was on the employer’s time and just after he left the conveyance on his way to the place of actual service he slipped and fell while he was completing a small fraction of Ms journey on foot, made necessary because the conveyance did not go quite to Ms destination. I tMnk he was in the course of Ms employment under section 3, subdivision 4, of the Workmen’s Compensation Law, and that the accident arose out of Ms employment. (See §§ 10, 3, subd. 7, as amd. by Laws of 1917, chap. 705.) It is too narrow a construction of the law to hold that tMs little Matus of three or four blocks took the case out of the statute, where, by force of circumstances, he had to walk to his work.
I favor affirmance.